Citation Nr: 0919843	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active 
service.  

2.  Tinnitus had its onset during active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant entitlement to 
service connection for hearing loss and tinnitus, any failure 
on the part of VA to notify and/or develop the claims 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008) (VCAA), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to a review of the 
claims on the merits.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within a period of one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2008).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss and tinnitus.  He specifically contends that his 
acoustic trauma originates from the firing of 4.5 inch weapon 
for two and one half years during his period of active duty 
service.  Hearing protection, other than cotton, was not 
furnished.  He has also reported post-service noise exposure 
during his 27 year employment in an Alcoa factory which 
exposed him to significant noise.  However, he was required 
to utilize ear protection during this time.  

Although the Veteran's service medical records, to include 
his February 1953 recruitment and enlistment examination and 
his July 1959 discharge examination, are negative for 
complaints or findings of hearing loss or tinnitus, the 
October 2005 rating decision notes that the Veteran's DD Form 
214, Certificate of Release or Discharge from Active Duty, 
shows that he was with Marine Air Wing and, thus, concedes 
that the Veteran was exposed to acoustic trauma.  The Board 
will not disturb this finding.  Accordingly, it is conceded 
that the Veteran was likely exposed to loud noises during his 
military service.

Post service records reflect that the Veteran's initial 
hearing related complaint was not until December 2004, when a 
private physician at Lake Ear, Nose, Throat and Facial 
Plastic Surgery Associates noted that the Veteran's hearing 
was grossly normal and provided an assessment of presbycusis.  
In this regard, the Court has defined presbycusis as a 
"lessening of hearing acuteness resulting from degenerative 
changes in the ear that occur especially in old age."  
Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995).  The 
private physician also commented that the Veteran would 
benefit from amplification.  He was subsequently fitted 
binaurally in January 2005.  

It is noted that the December 2004 private treatment records 
include an audiometric examination report which appears to 
show evidence of bilateral hearing loss.  However, this 
private report is comprised of uninterpreted graphic 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data).

The Veteran was afforded a VA examination in connection with 
his claims for bilateral hearing loss and tinnitus in October 
2005.  The Veteran reported post-service employment as a 
truck driver, dispatcher for two years, and in an Alcoa 
factory for 27 years.  He was exposed to significant noise 
while working at the Alcoa factory; however, he was required 
to utilize ear protection.  The Veteran also reported a 
history of constant "ringing" tinnitus since 1957.  The 
examiner commented that the Veteran's military entrance and 
exit physicals described his hearing as "15/15" with no 
mention of tinnitus in his discharge physical in 1959.  

On the authorized audiological evaluation in connection with 
the October 2005 examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
60
55
LEFT
15
35
40
55
50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 100 percent in the left ear.  

The examiner summarized that test results indicate a sloping 
mild to moderate sensorineural hearing loss - at 500 through 
4000 Hz in the right ear and above 500 Hz in the left ear.  
The presence of tinnitus was considered consistent with the 
degree and configuration of the hearing loss.  However, the 
examiner concluded that it is difficult to render an opinion 
without resorting to speculation based on the length of time 
between the date of claimed acoustic trauma (1959) to the 
present, the Veteran's history of occupational noise 
exposure, and the fairly mild nature of the hearing loss in 
both ears.  

A December 2005 statement from a private audiologist at Lake 
Ear, Nose, Throat and Facial Plastic Surgery Associates notes 
the Veteran's active duty service history of serving in the 
Marine Air Wing for four years and in a 4.5 inch rocket 
battery for two and one half years.  Based on the results 
obtained in December 2004, the examiner notes that testing 
revealed borderline normal hearing sensitivity at 250-1000 Hz 
bilaterally, then sloping to a mild to moderately-severe 
sensorineural hearing loss through 8000 Hz bilaterally.  Word 
discrimination was poor bilaterally, although much worse in 
the right ear.  Based on the case history and examination 
findings, the audiologist concluded that the Veteran has 
hearing loss of a degree and pattern associated with intense 
noise exposure.  Thus, it is more likely than not that the 
hearing loss he experiences is due to his military related 
intense noise exposure.  


Bilateral Hearing Loss

The medical evidence of record reveals that there is a 
current diagnosis of bilateral hearing disability.  According 
to the October 2005 VA audiological examination, the Veteran 
exhibited auditory thresholds of 40 dB or greater at 3000 Hz 
and 4000 Hz in the right ear and at 2000 Hz, 3000 Hz, and 
4000 Hz in the left ear.  In addition, he also exhibited 
auditory thresholds of 26 dB or greater at all frequencies in 
both ears except at 500 Hz in the left ear, which was 
measured as 15 dB.  Thus, the Board concludes that the 
Veteran has a current diagnosis of bilateral hearing loss 
according to the definition of impaired hearing under 
38 C.F.R. § 3.385 (2008).

However, in order to establish service connection, there must 
be evidence linking the Veteran's current bilateral hearing 
loss to service.  

In this regard, the Board recognizes that the October 2005 VA 
examiner concluded that it is difficult to render an opinion 
without resorting to speculation based on the length of time 
between the date of claimed acoustic trauma (1959) to the 
present, the Veteran's history of occupational noise 
exposure, and the fairly mild nature of the hearing loss in 
both ears.  

However, the evidence of record also includes the December 
2005 opinion from the private audiologist that supports the 
Veteran's claim inasmuch as it concludes that it is more 
likely than not that the hearing loss the Veteran experiences 
is due to his military related intense noise exposure.  In 
this regard, it is noted that it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, although the opinion is found to be somewhat deficient 
in its failure to address the Veteran's post-service 
occupational noise exposure, the Veteran has also reported 
his use of ear protection in his occupation, and the December 
2005 opinion otherwise accurately reflects the Veteran's 
noise exposure during his period of active duty service and 
finds the Veteran's hearing loss is consistent with such 
exposure.  Thus, there is some support for the examiner's 
opinion, and the opinion is therefore entitled to at least 
some probative value.  

Consequently, because the evidence reflects some exposure to 
excessive noise during service, and a hearing loss by VA 
standards has been found to be documented bilaterally and 
consistent with noise exposure during service, with one 
opinion in favor of service connection and one concluding 
that such a link would require mere speculation, the Board 
will give the Veteran the benefit of the doubt, and find that 
the Veteran's bilateral hearing loss is of service origin.  
Accordingly, the Board finds that the evidence supports 
entitlement to service connection for the Veteran's hearing 
loss.  


Tinnitus

In addition to bilateral hearing loss, the Veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he first experienced constant bilateral tinnitus in 1957 
while in service.  Service treatment records do not reflect 
any complaints or treatment for tinnitus.  There is also no 
medical evidence that specifically associates the Veteran's 
tinnitus with service.  

However, the Veteran is competent to report having 
experienced tinnitus since service, and there is no reason to 
doubt his credibility in this regard.  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  There are also complaints of 
tinnitus at the time of the Veteran's audiological 
examination in October 2005, at which time the examiner 
specifically indicated that the presence of tinnitus was 
considered consistent with the degree and configuration of 
his hearing loss.  Thus, given the subjective nature of this 
disability, the fact that the Veteran is competent to report 
having experienced continuing "ringing" tinnitus since 
service, and the fact that the October 2005 VA examiner found 
tinnitus to be consistent with the Veteran's degree and 
configuration of hearing loss (which has now been connected 
to service), the Board finds that there is reasonable 
evidence that there has been a continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, 
the Board will also give the Veteran the benefit of the doubt 
as to this claim, and find that service connection is also 
warranted for tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


